TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00104-CV



                              Republic of Texas, et al., Appellants

                                                  v.

                                 State of Texas, et al., Appellees



 FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
 NO. D-1-GN-96-007354, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellants filed notice of appeal on February 8, 2007, and the appellate record was

filed the same day. On March 12, 2007, the clerk of this Court sent appellants notice that their brief

was overdue and that this appeal would be dismissed for want of prosecution if appellants did not

respond to this Court by April 13, 2007. To date, appellants have not responded to this Court’s

notice. Accordingly, we dismiss the appeal for want of prosecution. Tex. R. App. P. 42.3(b), (c).



                                               __________________________________________

                                               Jan P. Patterson, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed for Want of Prosecution

Filed: June 15, 2007